Title: Ferdinand R. Hassler to James Madison, 14 June 1830
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Most Excellent Sir,
                            
                            
                                
                                    New York
                                
                                14th June 1830
                            
                        
                        
                        Permit me with the present to present to You a Copy of my logarithmic and trigonometric Tables, which just
                            now appear in the public, to which I made the Introduction in, 5 languages, as the intermediate titles shew, that they may
                            acquire more general course; the numbers being the same for all, this extension appeared to me proper, so that each of the
                            4 living languages might have the book in its own language, and the latin make it general for all properly instructed men.
                        It is an object of satisfaction to me, by forwarding to You from time to time some results of my work in the
                            line of science, in which You have honored me with Your confidence, during Your administration, to recall to myself the
                            satisfaction it afforded to me, so much more lively as none of the administrations since Yours, appears to bestow any
                            attention to the subject which procured me the pleasure of Your acquaintance. I hope to be able to send You more similar
                            works, of which two are already begun.
                        I take the Liberty to join another Copy, for the Library of the University of Virginia, and hope the use of
                            the book will be introduced there. After some more experience I hope even the University will also adopt my other books,
                            or recomand them for adoption in the schools preparing for the University= Course; as their System and correction will become
                            always more evident as I proceed further in my intended Coursus, which I think will be found much more appropriated to the
                            want, and course of reasoning, in this country, than the european courses now in use, which do not bear to the general
                            course of education the proper relation, and, as appears to me from experience in the results, have not been very happily
                            selected.
                        Allow me Sir, to recomand myself in the continuance of Your friendly recollection, and accept the expressions
                            of my constant esteem and attachment Most excellent Sir Your obed Srt
                        
                        
                            
                                F: R: Hassler
                            
                        
                    